DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGovern et al. (US #2019/0257794) in view of Breed et al. (US #2001/0038698) further in view of Kalmar (Smart Speaker: Suspicious Event Detection with Reverse Mode Speakers).

Regarding Claim 1, McGovern discloses a device for analyzing acoustic data in a vehicle (Fig. 1:400; ¶0022), comprising:
a processor configured to receive, from at least one [microphone in the vehicle, acoustic data signals generated from vibration of the at least one [speaker configured as] a microphone (McGovern ¶0024 discloses system 100 can be configured to detect and diagnose structural damage to the vehicle in real-time [e.g., while the vehicle is in use on the road] by listening for acoustic properties emitted by the vehicle components. ¶0025 discloses although Piezoelectric sensor is described, any of the sensors 108 can be any type of sensor suitable for obtaining acoustic emission signals and transmitting the obtained signals to a processor [e.g., the processor 401]. ¶0026 discloses the computing system 400 is constantly listening to the acoustic response of the vehicle member having the sensors 108 to determine a location of an anomaly [e.g., a body panel breach 106] using three or more sensors listening for the sounds emitted by the observed object. Acoustic emission can be used to determine whether there is damage to the body panel 104. As the body panel 104 vibrates while in use [the vibration caused by engine vibration, road vibrations, environmental sound waves, environmental factors such as wind, rain, etc.] the vibratory sounds or emission can change between its undamaged state [having no breach 106] and damaged state [having the breach 106]. ¶0045 discloses an input/output (I/O) adapter 403 can connect a plurality of input devices 404 to computer 400. Input devices can include, for example, a microphone, a sensor, etc.); and
a memory configured to store instructions (McGovern ¶0051) that, when executed by the processor, cause the processor to calculate an acoustic signature associated with the at least one [microphone based on the received acoustic data signals (McGovern ¶0027 discloses the processor 401 is configured to listen for the acoustic emission of the body panel 104 by receiving an acoustic feedback signal from the plurality of sensors 108 embedded in the body panel 104. Using the processor 401, the system 100 [Fig. 1] also determines a precise location of a body panel breach or anomaly indicative of a possible breach. After identifying the existence and location of the damage to the body panel 104, the processor 401 sends an output signal to one or more of vehicle output interface 114 in the cab of the vehicle 102. ¶0029 discloses the location of the breach is precisely locatable by listening for acoustic signatures emitted by the body panel 104 with respect to each of at least three sensors 108A, 108B, and 108C. One or more of the properties of sound measurement for an acoustic signature, such as locate a precise location of a sound or vibration-emitting source by measuring the distance of the acoustic emission with respect to time, frequency content, wave-mode of the signal [e.g., shear, dilatational, etc.], energy of the signal, power spectral density [PSD] of the signal, ratio of high frequency amplitude to low frequency amplitude, signal attenuation, and other properties of sound as it is perceived by a plurality of sensors; Fig. 2), and
to determine a state of the vehicle based on the acoustic signature (McGovern ¶0032 discloses machine learning can be used to mitigate the effects of background noise and characterize acoustic signatures of vehicles using the system 100. Machine learning algorithms are configured to catalogue acoustic features for frequency content, time-of-flight, wave-mode, energy, power spectral density, ratio of high to low frequencies, attenuation of sounds, etc. The processor 401 can then isolate an acoustic signature from the acoustic feedback signal received from the plurality of sensors 108, compare the acoustic signature to a plurality of acoustic signatures stored on an acoustic signature database [e.g., one or more databases 421 as shown with respect to Fig. 4], and identify a matching signature. ¶0033 discloses the testing system 300 is configured to train the acoustic engine 414 to associate various acoustic signatures with types of damage on various materials),
wherein the processor is further configured to provide the state of the vehicle to an interface for communication with a control system of the vehicle to execute certain actions based upon the state of the vehicle (McGovern ¶0014 discloses the processor outputs an output signal indicative of the panel breach and the location of the body panel breach, where the processor sends the output signal to [at least one of a mobile device] and a vehicle output interface. ¶0027 discloses after identifying the existence and location of the damage to the body panel 104, the processor 401 sends an output signal to one or more of vehicle output interface 114 in the cab of the vehicle 102. ¶0043 discloses the processor 401 can output a message to the vehicle output interface 114 [or the mobile device display 120] indicative that an optimization is identified, and output an optimized position for one or more sensors of the plurality of sensors 108 on the body panel 104).
McGovern may not explicitly disclose at least one speaker configured as a microphone.
However, Breed (Figs. 1-19) teaches at least one speaker configured as a microphone (Breed ¶0129 discloses the quality of the sound system can be measured by the audio system itself by using the speakers as receiving units).
McGovern and Breed are analogous art as they pertain to in-cabin acoustic-based passenger occupancy. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the speakers (as taught by McGovern) to measure the quality of the sound system by using the speakers as receiving units to adjust the quality of the sound according to the vehicle occupancy and the reflectivity of the vehicle occupants (as taught by Breed, ¶0129) to advantageously control the activation of plurality speakers and provide sound waves only for a predetermined region of passenger compartment (Breed, ¶0135).
Also, Kalmar (abstract) teaches at least one speaker configured as a microphone (Kalmar section I: introduction discloses loudspeakers in the reverse mode can convert acoustical signals to electrical signals as microphones do. section III: smart speaker device discloses it utilizes relays to disconnect the speaker from the driving unit. When the driving line is inactive, the relays are switched to the opposite states, in which the speaker is decoupled from the driving unit, enabling the device to measure the reverse mode signal; Fig. 3).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of McGovern in view of Breed in light of the teachings of Kalmar to design a smart device that automatically switches between direct and reverse mode states, thus enables the recording of reverse mode signals in inactive periods (Kalmar, section IV) to detect suspicious events like gunshots or screaming by utilizing the reverse mode of the loudspeakers (Kalmar, abstract).

Regarding Claim 2, McGovern in view of Breed and Kalmar discloses the device of claim 1,
wherein the acoustic signature represents a frequency response of the at least one speaker that indicates changes in acoustic amplitude measured by the at least one speaker over an acoustic frequency spectrum (McGovern ¶0031 discloses identifying a precise location of the body panel breach 106 can be learned given a particular [known] body panel geometry, a particular excitation [e.g., a known source vibration having a known frequency response], and a known frequency response for the specific damage in the body panel. ¶0032 discloses machine learning can be used to mitigate the effects of background noise and characterize acoustic signatures of vehicles using the system 100. Machine learning algorithms are configured to catalogue acoustic features for frequency content, time-of-flight, wave-mode, energy, power spectral density, ratio of high to low frequencies, attenuation of sounds, etc. The processor 401 can then isolate an acoustic signature from the acoustic feedback signal received from the plurality of sensors 108, compare the acoustic signature to a plurality of acoustic signatures stored on an acoustic signature database [e.g., one or more databases 421 as shown with respect to Fig. 4], and identify a matching signature. ¶0033 discloses the testing system 300 is configured to train the acoustic engine 414 to associate various acoustic signatures with types of damage on various materials).

Regarding Claim 3, McGovern in view of Breed and Kalmar discloses the device of claim 1,
wherein the acoustic data signals are generated by the at least one speaker configured as a microphone from at least one of (i) vibrations caused by driving the vehicle, and (ii) vibrations resulting from an engine of the vehicle (McGovern ¶0026 discloses as the body panel 104 vibrates while in use [the vibration caused by engine vibration, road vibrations, environmental sound waves, environmental factors such as wind, rain, etc.] the vibratory sounds or emission can change between its undamaged state [having no breach 106] and damaged state [having the breach 106]. ¶0045 discloses an input/output (I/O) adapter 403 can connect a plurality of input devices 404 to computer 400. Input devices can include, for example, a microphone, a sensor, etc. ¶0027 discloses the processor 401 is configured to listen for the acoustic emission of the body panel 104 by receiving an acoustic feedback signal from the plurality of sensors 108 embedded in the body panel 104), and
wherein the state of the vehicle includes at least one of (i) a road condition, and (ii) vehicle diagnostics (McGovern ¶0026 discloses as the body panel 104 vibrates while in use [the vibration caused by engine vibration, road vibrations, environmental sound waves, environmental factors such as wind, rain, etc.] the vibratory sounds or emission can change between its undamaged state [having no breach 106] and damaged state [having the breach 106]).

Regarding Claim 4, McGovern in view of Breed and Kalmar discloses the device of claim 1. But McGovern may not explicitly disclose wherein the state of the vehicle includes one or more of (i) an occupancy state that is indicative of which vehicle seats are occupied by a person or object, (ii) an open or closed state of one or more vehicle doors, and (iii) an open or closed state of one or more vehicle windows or sunroofs.
However, Breed (Figs. 1-19) teaches wherein the state of the vehicle includes one or more of (i) an occupancy state that is indicative of which vehicle seats are occupied by a person or object (Breed ¶0101 discloses the interior monitoring system is capable of detecting the presence of an occupant and the rear facing child seat 110; Fig. 1), (ii) an open or closed state of one or more vehicle doors (Breed ¶0156 discloses determining whether the doors and/or windows are open or closed; ¶0096-¶0099: Figs. 16-17), and (iii) an open or closed state of one or more vehicle windows or sunroofs.
McGovern and Breed are analogous art as they pertain to in-cabin acoustic-based passenger occupancy. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the speakers (as taught by McGovern) to measure the quality of the sound system by using the speakers as receiving units to adjust the quality of the sound according to the vehicle occupancy and the reflectivity of the vehicle occupants (as taught by Breed, ¶0129) to advantageously control the activation of plurality speakers and provide sound waves only for a predetermined region of passenger compartment (Breed, ¶0135).

Regarding Claim 5, McGovern in view of Breed and Kalmar discloses the device of claim 1. But McGovern may not explicitly disclose wherein: the at least one speaker comprises a first speaker and a second speaker, the processor is configured to drive the second speaker with a predetermined sound, and the acoustic data signals are generated from the first speaker in response to the predetermined sound generated from the second speaker.\
However, Breed (Figs. 1-19) teaches wherein: the at least one speaker comprises a first speaker and a second speaker (Breed ¶0131 discloses the entertainment system 280 includes sound generating components such as speakers, the output of which can be controlled to enable particular occupants to each listen to a specific musical selection),
the processor is configured to drive the second speaker with a predetermined sound (Breed ¶0131 discloses each occupant can listen to different music, or multiple occupants can listen to the same music while other occupant(s) listen to different music), and
the acoustic data signals are generated from the first speaker in response to the predetermined sound generated from the second speaker (Breed ¶0072 discloses another arrangement for controlling audio reception by occupants of a passenger compartment of the vehicle comprises a monitoring system for determining the presence of any occupants and sound generating means coupled to the monitoring system for generating specific sounds. The sound generating means are automatically adjustable based on the determined presence of any  occupants such that the specific sounds are audible to any occupants present in the passenger compartment. ¶0131 discloses control of the speakers to direct sound waves at a particular occupant, i.e., at the ears of the particular occupant located in any of the ways, can be enabled, for example, speakers having an adjustable position and/or orientation or speakers producing directable sound waves. ¶0123 discloses one occupant can be listening to the news while another is listening to an opera, for example. Naturally, white noise can also be added to the vehicle and generated by the hypersonic sound system if necessary when the vehicle is stopped or traveling in heavy traffic. Thus, several occupants of a vehicle can listen to different programming without the other occupants hearing that programming. This can be accomplished using hypersonic sound without requiring earphones. ¶0135 discloses furthermore, multiple sound generating units or speakers can be provided for each sitting position and these sound generating units or speakers independently activated so that only those sound generating units or speakers which provide sound waves at the determined position of the ears of the occupant will be activated. In this case, there could be four speakers associated with each seat and only two speakers would be activated for, e.g., a small person whose ears are determined to be below the upper edge of the seat, whereas the other two would be activated for a large person whose ears are determined to be above the upper edge of the seat. All four could be activated for a medium size person. ¶0136 discloses when the entertainment system comprises speakers which generate actual audio frequencies, the speakers can be controlled to provide different outputs for the speakers based on the occupancy of the seats. ¶0163 discloses if the driver fails to respond to the warning by pushing a button 806, for example, then the horn can be operated in a manner to warn other vehicles).
McGovern and Breed are analogous art as they pertain to in-cabin acoustic-based passenger occupancy. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the speakers (as taught by McGovern) to measure the quality of the sound system by using the speakers as receiving units to adjust the quality of the sound according to the vehicle occupancy and the reflectivity of the vehicle occupants (as taught by Breed, ¶0129) to advantageously control the activation of plurality speakers and provide sound waves only for a predetermined region of passenger compartment (Breed, ¶0135).

Regarding Claim 6, McGovern in view of Breed and Kalmar discloses the device of claim 5. But McGovern may not explicitly disclose wherein the processor is configured to determine that an object is disposed in the vehicle between the first speaker and the second speaker when the acoustic signature associated with the first speaker deviates from a predetermined frequency response at one or more spectral locations in excess of a threshold value.
However, Breed (Figs. 1-19) teaches wherein the processor is configured to determine that an object is disposed in the vehicle between the first speaker and the second speaker when the acoustic signature associated with the first speaker deviates from a predetermined frequency response at one or more spectral locations in excess of a threshold value (Breed ¶0034 discloses to affect the vehicle entertainment system, e.g., the speakers, based on a determination of the number, size and/or location of various occupants or other objects within the vehicle passenger compartment. ¶0070 discloses the monitoring system can also determine the position of objects other than the occupants and control the sound generating means in consideration of the determined position of the objects. ¶0101 discloses the waves received by transducers 131 and 133 vary with time depending on the shape of the object occupying the passenger seat, in this case the rear facing child seat 110. Each object will reflect back waves having a different pattern. Also, the pattern of waves received by transducer 131 will differ slightly from the pattern received by transducer 133 in view of its different mounting location. This image will differ for each object that is placed on the vehicle seat and it will also change for each position of a particular object and for each position of the vehicle seat).
McGovern and Breed are analogous art as they pertain to in-cabin acoustic-based passenger occupancy. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the speakers (as taught by McGovern) to measure the quality of the sound system by using the speakers as receiving units to adjust the quality of the sound according to the vehicle occupancy and the reflectivity of the vehicle occupants (as taught by Breed, ¶0129) to advantageously control the activation of plurality speakers and provide sound waves only for a predetermined region of passenger compartment (Breed, ¶0135).

Regarding Claim 7, McGovern in view of Breed and Kalmar discloses the device of claim 1,
wherein the at least one speaker comprises a set of speakers in the vehicle (McGovern ¶0045 discloses output device 407 can include speakers), and
wherein the instructions stored in the memory (McGovern ¶0051), when executed by the processor, cause the processor
to receive acoustic data from each one of the set of speakers (McGovern ¶0028 discloses the locating datum point 202 is located proximate to a surface of the body panel 104 that the sensors 108 are listening/monitoring.  ¶0031 discloses identifying a precise location of the body panel breach 106 can be learned given a particular [known] body panel geometry, a particular excitation [e.g., a known source vibration having a known frequency response], and a known frequency response for the specific damage in the body panel),
to calculate a respective acoustic signature for each speaker from among the set of speakers (McGovern ¶0032 discloses machine learning can be used to mitigate the effects of background noise and characterize acoustic signatures of vehicles using the system 100. Machine learning algorithms are configured to catalogue acoustic features for frequency content, time-of-flight, wave-mode, energy, power spectral density, ratio of high to low frequencies, attenuation of sounds, etc. The processor 401 can then isolate an acoustic signature from the acoustic feedback signal received from the plurality of sensors 108, compare the acoustic signature to a plurality of acoustic signatures stored on an acoustic signature database [e.g., one or more databases 421 as shown with respect to Fig. 4], and identify a matching signature, and
to classify the acoustic signature received from each speaker from among the set of speakers in accordance with a machine learning algorithm to determine the state of the vehicle (McGovern ¶0035 discloses the database 421 stores acoustic signatures associated with a variety of materials and types of body panel damage that are used by the processor 401 to identify, classify, and locate the breach 106).

Regarding Claim 8, McGovern in view of Breed and Kalmar discloses the device of claim 7,
wherein the machine learning algorithm is trained in accordance with training data that includes a frequency response for each speaker from among the set of speakers for a plurality of different vehicle states (McGovern ¶0037 discloses for example, a frequency response in the time domain 304 is shown for the particular test piece in the fixture 305 holding the test piece 301. As the processor 401 perceives background noise 302 in the laboratory or the field [i.e., when the vehicle is in use], the processor 401 uses the previously-learned acoustic emission signatures stored in the database 421 to isolate the useful portions of the overall background noise 302 from the acoustic emission indicative of specific damage).
But McGovern may not explicitly disclose wherein the machine learning algorithm is trained in accordance with training data that includes a frequency response for each speaker from among the set of speakers for a plurality of different vehicle states, the plurality of different vehicle states including one or more combinations of (i) different vehicle seats being occupied by a person or object, (ii) different vehicle doors being opened or closed, and (iii) different vehicle windows or sunroofs being opened or closed.
However, Breed (Figs. 1-19) teaches wherein the machine learning algorithm is trained (Breed ¶0104 discloses such as the determination of the presence of a rear facing child seat or of an occupant, artificial neural networks are used to determine the rules) in accordance with training data that includes a frequency response for each speaker from among the set of speakers for a plurality of different vehicle states, the plurality of different vehicle states including one or more combinations of (i) different vehicle seats being occupied by a person or object (Breed ¶0101 discloses the interior monitoring system is capable of detecting the presence of an occupant and the rear facing child seat 110; Fig. 1. ¶0105 discloses the system used in a preferred implementation of this invention for the determination of the presence of a rear facing child seat, of an occupant or of an empty seat is the artificial neural network), (ii) different vehicle doors being opened or closed (Breed ¶0156 discloses determining whether the doors and/or windows are open or closed; ¶0096-¶0099: Figs. 16-17), and (iii) different vehicle windows or sunroofs being opened or closed.
McGovern and Breed are analogous art as they pertain to in-cabin acoustic-based passenger occupancy. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the speakers (as taught by McGovern) to measure the quality of the sound system by using the speakers as receiving units to adjust the quality of the sound according to the vehicle occupancy and the reflectivity of the vehicle occupants (as taught by Breed, ¶0129) to advantageously control the activation of plurality speakers and provide sound waves only for a predetermined region of passenger compartment (Breed, ¶0135).

Claims 9-16 are rejected for the same reasons as set forth in Claims 1-8.
Claims 17-24 are rejected for the same reasons as set forth in Claims 1-8 (McGovern ¶0048 discloses types of non-transitory computer-readable storage media; Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651